department of the treasury bo box ben franklin washington dc station person to contact telephone number refer reply to gggdom p si 7--plr-100820-99 may internal_revenue_service uil re legend k ein date date date a b dear this letter responds to your letter dated ’ submitted on behalf of x requesting a ruling to grant x an extension of time under sec_301_9100-1 of the procedure and administration regulations for the filing of elections to be a homeowners_association on form 1120h under sec_1_528-8 of the income_tax regulations for the tax years a and b ' the represented facts are as follows x is a residential homeowners_association incorporated by developer on date developer handled the management responsibilities until the management functions were transferred to elected officers from among the homeowners on date of the income_tax filing_requirements for x neither were they told of any filing_requirements by the developer officers became aware of the filing_requirements for x the new officers were not aware on date the sec_528 of the internal_revenue_code provides that a homeowners_association as defined in sec_528 shall be subject_to taxation under subtitle a only to the extent provided in sec_528 organization exempt from income taxes for the purpose of any law which refers to organizations exempt from income taxes a homeowners_association shall be considered an sec_528 defines the term homeowners_association in part as an organization that elects at such time and in such manner as the secretary by regulations prescribes to have sec_528 apply for the taxable_year sec_1_528-8 of the regulations provides that an organization wishing to be treated as a homeowners_association under sec_528 and sec_1 for a taxable_year must elect to be so treated except as otherwise provided in sec_1 such election shall be made by the filing of a properly completed form 1120-h or such other form as the secretary may prescribe a separate election must be made for each taxable_year sec_1_528-8 provides that for years ending after date the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply sec_301_9100-1 provides that the commissioner in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election ora statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-1 - sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time for making the election to have sec_528 apply for each of the taxable years a and b is granted provided that the elections are made within days after the date of this letter_ruling a copy of this letter should be attached to x's election for each year covered by this ruling letter o8y except as specifically ruled herein we express or imply no ‘ opinion on the federal tax consequences of the transaction described above under sec_528 or any other provision of the code moreover we express no opinion concerning the assessment of interest additions to tax additional_amounts or penalties for failure_to_file an income_tax return with respect to any year specifically we express no opinion on whether x qualifies as a homeowners_association under sec_528 this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be cited or used it as precedent sincerely yours signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries
